Citation Nr: 1751596	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-03 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

Information on file shows that the Veteran was ordered to active duty for training (ACDUTRA) which was to begin on November 12, 1992, and to last approximately 18 weeks.  A DD 214 shows that she had active service from November 12, 1992, to March 26, 1993.  Thereafter, she served in the reserves until 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in May 2013.  A transcript of the hearing is associated with the claims file. 

The Board remanded the claim for additional development in November 2013 and April 2014. 

The Board denied service connection for bilateral knee condition in October 2014.  The Appellant appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2015, the Court remanded the claim for compliance with the instructions in a joint motion for remand.

In October 2014, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the October 2014 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

Bilateral knee conditions did not manifest in service; arthritis was not shown during the first post-service year; nor is any currently manifested condition of either knee etiologically related to the Veteran's period of service.


CONCLUSION OF LAW

Bilateral knee conditions were not incurred in or aggravated by active service, and service incurrence of arthritis of the knees may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied for the claim before the Board by letter dated September 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

II. Service Connection

In order to obtain service connection (under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303), the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection shall be granted to a Veteran if the Veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and chronic conditions including arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2013).  The Court recently clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis listed under 38 C.F.R. § 3.309 (a)).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran filed a service connection claim for bilateral knee conditions in June 2010.  The record indicates that the Veteran had never sought or received VA treatment. 

Service treatment records (STRs) are negative for complaints, treatment, or a diagnosis of any knee condition.  Reserve records include an October 2004 permanent physical profile showing that the appellant was limited as to her running (4 miles) following right knee surgery.  The reserve records are otherwise negative for any record of knee injury, treatment, or diagnosis.

A private MRI study of the right knee (March 2004) revealed an osteochondral defect in the patellofemoral compartment and mild generalized chondromalacia.  X-ray films of both knees (March 2004) revealed mild bilateral tricompartmental osteoarthritis and mild lateral patellar subluxation in the left knee. See July 2010 Private Medical Treatment Record.

Private medical records of Hahnemann University Hospital (HUH) reflect that the Veteran underwent an arthroscopy with partial medial meniscectomy and abrasion chondroplasty for a medial meniscus tear and chondral lesion of the patella in April 2004.  The post-operative diagnosis was right knee anterior horn medial meniscus tear and patellofemoral chondromalacia. See July 2011 Private Medical Treatment Record.

A post-operative evaluation report from Drexel University College of Medicine, dated in May 2004 noted complaints of intermittent knee pain primarily over the anterolateral aspect.  The Veteran reported that pain was aggravated by stair climbing and sometimes associated with a clicking sensation. Id.

HUH records dated in March 2007 document mild lateral patellar subluxation in the left knee, as well as mild tricompartmental osteoarthritic changes.  There was no evidence of fractures, focal destruction, joint effusion or soft tissue swelling.

Private medical records from the Rothman Institute show that in October 2010, the Veteran was seen for bilateral knee pain.  There was no specific history of injury, but it was noted that she had always been very active.  The records reflect that her left knee had bothered her for years and more recently, in the last several months, she began to develop locking and catching.  Subsequent treatment records from January to March 2012 from the Rothman Institute reflect continued treatment for bilateral degenerative joint disease of the knees. See July 2011 Private Medical Treatment Record.

A June 2011 statement from Dr. C. D. of the Rothman Institute shows that he had treated the appellant since October 2010, and noted that she currently had bilateral knee pain.  A history of right knee surgery in 2004 was recorded.  A current diagnosis of bilateral patellofemoral arthritis, as shown by arthroscopic pictures in 2004 and an MRI study from the prior year was made.  The statement reflected that the Veteran was receiving cortisone injections, physical therapy, and activity modification.  It was noted that she denied having knee pain prior to her time in active duty in the military.  The doctor opined that it was more likely than not that her current knee pain was a result of injuries sustained in service.  The statement reflects that 2004 records provided to the physician by the appellant had been reviewed. 

At the May 2013 video conference hearing, the Veteran testified that she had no problems with either knee prior to her military service and that at no time during any period of military service did she ever seek or receive treatment for or complain of problems with her knees.  Nevertheless, she stated that she had injured her knees while running, including having strained her knees.  She stated that she twisted a knee at least once during Advanced Individual Training (AID) at Ft. Harrison and treated her knee herself by applying ice or wraps.  She indicated that her knee problems had always been greater in her right knee, than in the left knee.  She explained that more recently, she had had injections in both knees of Cortisone and Orthovisc.  The testimony reflects that a private MRI study of the right knee in January 2004 revealed a torn meniscus and problems with her patella, following which she had surgery at a private medical facility; and was later on a physical profile following her right knee surgery.  She stated that her knee problems were so bad that she sometimes used crutches.  The Veteran also testified and reported in statements that she did not seek in-service treatment for either knee because this was discouraged by military authorities and that obtaining such treatment was difficult. 

In a November 2013 Board remand, it was requested that the Veteran be afforded a VA examination to include an opinion as to whether she had a disability of either knee that was etiologically related to service.  In particular, the remand requested that this opinion address whether there was any medical reason to accept or reject the proposition that the Veteran had injuries of her knees during service from extensive running, which either alone or together with any undocumented sprains of the knees, could have led to her current disabilities of the knees. 

A VA examination of the knees was conducted in December 2013.  Diagnoses of: bilateral mild knee sprain (resolved), 1991 [by history]; status-post right arthroscopic meniscectomy, 2004; and degenerative joint disease of the knees bilaterally, 2004; were made.  The history indicated that the Veteran reported sustaining injury to her knees bilaterally because of physical training (it was noted that she did only 3 months of training basic training and a total of just over 5 months of active duty).  The Veteran reported that her condition was aggravated by the repeated stress of physical reserve training, sports activities and performing work related duties.  The report reflected that according to a private physician, she had developed osteoarthritis and had been wearing a knee brace for the past 2 years.  Ultimately the VA examiner provided a negative opinion explaining that the Veteran never complained of or reported having bilateral knee pain while on active duty or in the reserves.  It was further observed that there was no history of direct knee injury. 

In March 2014, a lay statement was received from M.P., a retired Veteran that served as acting First Sergeant of the 408th DET3 from September 2003 to June 2006, serving with the Veteran who was one of the squad leaders.  It was noted that the Veteran was very active in physical activities and kept herself in shape by running on her own.  M.P. recalled the Veteran telling her at the beginning of 2004 that her knees were really starting to bother her.  It was explained that the unit was a detachment and the headquarters were in Queens NY, and that the Veteran had reported that she did not have health insurance and could not afford the out of pocket expenses.  M.P. indicated that she finally convinced the Veteran to go to the doctors later resulting in surgery and a subsequent permanent profile for her knee. 

As explained in a second Board remand issued in April 2014, review of the opinion completed in conjunction with the December 2013 VA examination did not reflect substantial compliance with the instructions of the November 2013 remand.  It was pointed out that as noted by the Veteran's representative, the physician who examined the Veteran in December 2013 only provided a "general" rationale for the opinion rendered, and did not furnish responses to the specific questions posed in the November 2013 remand instructions.  Accordingly, an addendum VA opinion was requested. 

An addendum medical opinion was provided in May 2014 based on review of the claims file and medical records.  The examiner concluded that the Veteran's bilateral knee conditions were less likely than not caused or aggravated by a result of injury during service.  The examiner concluded after reviewing the evidence of record to include VA examinations and STRs that the Veteran did not have complaints or reports of bilateral knee pain while on active duty or while in the reserves and there was no history of a direct knee injury.  It was observed that the January 1992 evaluation was normal and that pre-service evaluation of December 1991 showed no abnormality.  It was noted that current X-ray films and an MRI study confirmed a diagnosis of degenerative joint disease.

In September 2015, as required by an August 2015 Board remand, an addendum medical opinion was provided.  After a review of the claims file, the examiner noted that the opinion requested could not be given because of the lack of medical records that have "apparently not yet been requested."

In February and March 2017, the Veteran was sent development letters asking for submission of additional evidence to support her appeal.  As of this date, she has not responded to this request for evidence.

Response received April 2014 and February 2017 from National Personnel Records Center indicates they have no STR's for the Veteran on file.

Response from the VA Records Management Center dated May 2017 indicates after multiple searches, no STR's were found on file for the Veteran.

In June 2017, a medical opinion was provided.  After a review of the claims file, the examiner opined that it is less likely than not that the Veteran's bilateral knee disability incurred in or caused by the claimed in-service injury, event or illness.  Rationale provided is as follows: 

Personnel records were received by the VA in February 2017.  Review of these records shows that: The annual NCO evaluation report dated "thru date 2000 06" [stated as 0006] that [the Veteran] were "always appears very healthy, energetic and physically fit."  You were noted to meet physical fitness and military bearing physical standards.  Annual report dated through [20]01 06 states that you were physically fit and serve as a role model.  You met the standard for physical fitness and military bearing.  Annual report date 2002 06 also noted that you met the standards for physical fitness and military bearing and that she was motivating others to achieve higher training goals.  You were promoted based on order of 21 January 2003 from Sergeant to Staff Sergeant.  Annual NCO evaluation report dated 9/12/2005 documents that you met the standard for physical fitness and military bearing and was specifically stated to be, "physically fit the challenges of Army duty."

The examiner found no other records that have been received since the BVA remand of July 2016 that provided any medical information.  The examiner has reviewed the statements by you during her May 2013 hearing.  In your testimony you noted that you would take the PT tests with neoprene braces on both knees.  You stated that you had an MRI of the right knee in January 2004 that showed a torn meniscus, and that you subsequently had debridement of the right knee in 2004.  (These operative medical records are available in the entry received June 4, 2010.  They records do not at all report the time course of any prior knee injuries prior to the need for the surgery.)  The Veteran also described multiple knee injuries while you were on full time active duty.  In addition the medial records received 6/4/2010 contain the actual profile change that was given to you post operatively.  There is no statement that the knee injury was in the line of duty.

The statement of 12/10/2012 by you for your claim states that "the injury began while you were in basic training however it was not easy to get away to go to sick call because it looked like you were weak." The letter also states that you had received a permanent profile that was given by a military doctor but there is no statement as to when this occurred - whether it was on full-time active duty or on active reserve status.  However your statement of February 27, 2014 indicates you state that the permanent profile was given to her on October 13, 2004.  This was while you were in the active reserves.  Your letter of September 9, 2013 refers to her work-related right ankle injury for which she was on workman's comp.  There is NO reference to any knee condition.  Letter of March 5, 2014 by the first Sergeant in the active reserves unit who served with the veteran from 2003- 2006.  This buddy statement notes that the veteran was a squad leader and was very active in physical activities "we held at our unit.  She kept herself in shape by running on her own.  She would finish her run and go back and help fellow soldiers finish their run.  I do recall her telling me around the beginning of 2004 that her knees were really starting to bother her."  The examiner also carefully reviewed the letter by C.F.D., M.D. that is dated October 12, 2010.  This letter was a summary of the orthopedic consultation that was done by Dr. D.  You were seen because you had bilateral knee pain left greater than right.  Dr. D states explicitly, "she has NO [my caps] specific history of injury but has always been very active."

Therefore based on all of the above noted medical evidence I found that there is only subjective evidence to support your claim that your bilateral knee condition started while you were on full-time active duty in basic training.  There is no objective evidence that I could identify to indicate that you developed her knee conditions including bilateral degenerative joint disease and torn meniscus as the result of Army related physical activity However, it is also my medical opinion that your continued running in the years while you were on active reserves duty contributed to some extent in aggravating your bilateral knee conditions.  The examiner states this because it is well-known that running aggravates the type of knee conditions that you are documented to have.  However given the fact that you were on active duty 2 weeks during a year and one weekend per month for active reserve training it is the opinion that the extent of the aggravation from running while on active duty did not contribute in a medically significant way compared to the running you were doing during the entire rest of the year.  There is no statement whatsoever in any of the medical evidence that because of your bilateral knee conditions that limited your running to only running while you were on active duty.

In August 2017, VA 21-0820 Report of General Information notes the Veteran was contacted to inquire about the correct reserve unit she separated from in order to request STRs because all the former mailed attempts to the unit were returned.  Veteran stated that there are no records to be gotten from the unit because her records were all submitted to the VA.  Further, she stated that she has been going through this process for more than ten years and she wanted her claim to be decided with the records that are in the file.

An additional August 2017, VA 21-0820 Report of General Information notes the Veteran indicated she would like "us" to move forward with processing her claim.

III. Analysis

With regard to the Veteran's claimed bilateral knee conditions, the record contains a current diagnosis of degenerative joint disease of the knees bilaterally made in 2004.  Accordingly, the presence of the currently claimed condition is established.

The Veteran states that she had no problems with either knee prior to her military service and that at no time during any period of military service did she ever seek or receive treatment for or complain of problems with her knees, but maintains that she injured her knees while running, including having strained her knees, later resulting in her 2004 knee problems.  See June 2011 statement from Dr. C. D. of the Rothman Institute.

STRs are entirely negative for any complaints, treatment or diagnosis of any knee condition.  However, the STRs are not negative for other conditions; they reflect that the Veteran was seen for complaints including headaches and wrist symptoms, but never of knee symptoms.  As such, is reasonable to infer that if the Veteran actually had knee symptoms during service, she would not be seen contemporaneously with such symptoms, and in fact would not initially complain of any such symptoms until a decade later. 

A lay person is considered competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran may in fact have had knee symptoms during service, there is no indication of continuity and chronicity of symptomatology since service, in this case.  Significantly, in this regard, knee pain in and of itself is not considered a chronic condition, and as such lay assertions in and of themselves are in sufficient to establish service connection, although arthritis is such a condition.  See Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013). 

In this case, the clinical evidence reflects that it was not until 2004, 10 years after active service, that knee symptoms arose, as further corroborated by the 2014 lay statement of M.P. recalling that the Veteran told her that her knees were really starting to bother at the beginning of 2004, not prior to that time.  The documented clinical records and the lay statement of M.P. stand in sharp contrast to the Veteran's lay reports made since 2010, and fail to corroborate service incurrence of chronic knee symptoms or injury.  See Macarubbo v. Gober, 10 Vet. App. 388   (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Essentially, the lay and clinical evidence on file undermines the credibility of the Veteran's historical lay accounts of continuity and chronicity of symptomatology since service, failing to reveal any such continuity.  Moreover, the intervening lapse of so many years between separation from service and the first post-service clinically documented manifestations of the claimed knee conditions is probative evidence against the claim, to include on a presumptive basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).

The critical issue in this case is whether the Veteran's currently claimed and manifested bilateral knee conditions were incurred in or are otherwise etiologically related to service.

Based on a review of the evidence, the Board finds the preponderance of the lay and medical evidence to be against a finding that a bilateral knee disability manifested in service or within the first post-service year, or that such disability is otherwise etiologically related to service.

The Board finds the June 2011 opinion to have less probative value than the September 2017 medical opinion.  In pertinent part, it is clear that the 2011 opinion of Dr. C.D. was based on limited lay and clinical information provided by the Veteran herself.  The opinion does not reflect any familiarity with the Veteran's service dates and does not reflect review of the (negative) STRs.  The opinion was then necessarily largely on unsubstantiated lay reports of the Veteran to the effect that she sustained chronic knee injuries in service, as well as limited and selective clinical evidence provided by her consisting of 2004 private medical records revealing the onset of bilateral knee problems, which do not document any etiological relationship between such problems and the Veteran's active or reserve service.  Essentially, it is the medical opinion of Dr. C.D. which is inadequate, as it failed to account for or discuss pertinent factual and clinical history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Further, the Board finds the September 2017 medical opinion to have more probative value.  The Board finds that, collectively, the opinion clearly reflects consideration of the Veteran's medical history, including her service treatment records, VA treatment records, and private treatment records documenting her diagnosis and lay statements of bilateral knee pain through the years, including her statements concerning the onset of symptoms, and provides a complete rationale supported by the evidence of record.  Furthermore, the opinion offers a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion.").

Finally, although the Veteran's STRs were never received from her Army Reserve Unit, the Board brings attention to the Veteran's numerous requests that her claim be decided with the records that are in the file in addition to several development letters sent to the Veteran with regard to providing said records with no response.

Overall, the evidence is not in relative equipoise, as there is a more than 10-year gap between the Veteran's discharge from service and post-service clinical indications of knee symptoms; not shown at that time to have any relationship to her reserve service.  Moreover, the most probative evidence of record, the September 2017 opinion, addressing the etiology and onset of the Veteran's claimed knee conditions weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). The benefit sought on appeal is therefore denied.

ORDER

Entitlement to service connection for a bilateral knee condition is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


